Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner respectfully withdraws the 35 U.S.C. 112 rejection in light of the amendments.
	Regarding applicants arguments directed at the amendments to claim 1. Examiner respectfully agrees Brickell does not disclose all the claim amendments. Examiner respectfully enters Gukal et al. (US 20170093910 A1) Gukal teaches wherein the type of network comprises one of: a home network, an industrial network, a transport network and a medical care network; (Fig. 6; 0129; 0134-0137; where the network is a home network and includes home devices) wherein policies for the home network are defined based on impact on safety of human life, (the network is configured for use of security and safety devices which user the network to contact police or medical personnel; equivalent to policies based on impact of safety of human life) and wherein policies for the industrial network, transport network and medical care network are defined to include at least compliance with information security standards and blocking of traffic to servers that are not on a whitelist (Fig 6; 0134-0137; devices in the home network include security devices and safety devices that work to detect problems and inform the homeowner; 0156; The front office may also include safety devices, such as a network-connected smoke alarm 728. A network-connected smoke alarm may be able to inform the business owner that there is a problem in the building be connecting to the business owner's smartphone or computer; 0553-0554; 0556; vulnerability management and policy and compliance; 0129; IOT network; 0102; network configuration)
	
	A new grounds of rejection can be found below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickell et al. (US 20180007140 A1) in view of Gukal et al. (US 20170093910 A1)

Regarding claim 1, Brickell teaches a method (0020; method) for configuring Internet of Thing (IoT) devices (0018; configuring IoT devices) from the network infrastructure component (Fig 1; all networking hardware included in Fig 1 equivalent to network infrastructure component such as remote configuration service/server) based on a type of network (0018; configuring IoT device with network parameters such as SSID, security type, and password for connecting to a specific network), wherein the network contains at least one IoT device, (Fig 1; IoT devices 1020 connected to network 1030) the method comprising:
 	collecting, by the network infrastructure component, (remote configuration server Fig 1) data on one or more IoT devices (IoT device in Fig 1), (0027; 0034; providing by the IoT device, IoT device configuration information to the configuration server)
 	wherein each of the one or more IoT devices is connected to the network infrastructure component;(0025; The configuration application may create a WLAN hotspot according to the temporary network configuration automatically and link the cellular data connection to the created WLAN such that WLAN clients can access the smartphone's cellular connection to communicate over the WAN, thus providing the IoT device with a connection to the remote configuration server.)
 	for each IoT device, identifying a type of network; (0031-0032; 0034; the configuration file includes network configurations for multiple different types of networks, the configuration file dictates the configuration based on the type of network such as open WLAN or secure network; therefore when applying the configuration it must determine the network type)
defining policies for configuring each of the one or more IoT devices based on the identified network; (0027; 0031-0034; the configuration file including parameters for configuring the IoT device, including password and security type (equivalent to policies), for connecting and operating on the network) and 
for each of the one or more IoT devices, applying policies for monitoring and configuring the IoT device.  (previous mapping; 0031-0034; the configuration parameters are applied to the IoT device, the security type setting control access and therefore equivalent to monitoring; furthermore 0033 teaches that the device can be blocked from accessing certain part of the network based on authentication (equivalent to monitoring))
	Brickell does not explicitly teach wherein the type of network comprises one of: a home network, an industrial network, a transport network and a medical care network; wherein policies for the home network are defined based on impact on safety of human life, and wherein policies for the industrial network, transport network and medical care network are defined to include at least compliance with information security standards and blocking of traffic to servers that are not on a whitelist;
	In an analogous art Gukal teaches wherein the type of network comprises one of: a home network, an industrial network, a transport network and a medical care network; (Fig. 6; 0129; 0134-0137; where the network is a home network and includes home devices) 
wherein policies for the home network are defined based on impact on safety of human life, (the network is configured for use of security and safety devices which user the network to contact police or medical personnel; equivalent to policies based on impact of safety of human life) and wherein policies for the industrial network, transport network and medical care network are defined to include at least compliance with information security standards and blocking of traffic to servers that are not on a whitelist (Fig 6; 0134-0137; devices in the home network include security devices and safety devices that work to detect problems and inform the homeowner; 0156; The front office may also include safety devices, such as a network-connected smoke alarm 728. A network-connected smoke alarm may be able to inform the business owner that there is a problem in the building be connecting to the business owner's smartphone or computer; 0349; 0553-0554; 0556; vulnerability management and policy and compliance; 0129; IOT network; 0102; network configuration)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Brickell to include implementing a home network which is configured for security and safety devices in the network as is taught by Gukal
	The suggestion/motivation for doing so is to provide a dynamic network threat detection system and defending the network [0002-0003]

Regarding claim 2, Brickell in view of Gukal teach the method of claim 1, and is disclosed above, Brickell further teaches wherein the type of network for the IoT device is identified by a security service (configuration server/service) (0031-0032; 0034;the configuration file includes network configurations for multiple different types of networks, the configuration file dictates the configuration based on the type of network such as open WLAN or secure network; therefore when applying the configuration it must determine the network type) to which information about the IoT device is sent (0027; providing by the IoT device, IoT device configuration parameters to the configuration server)


Regarding claim 3, Brickell in view of Gukal teach the method of claim 1, and is disclosed above, Brickell further teaches wherein the type of network for the IoT device is identified by the network infrastructure component(configuration server/service) (0031-0032; 0034;the configuration file includes network configurations for multiple different types of networks, the configuration file dictates the configuration based on the type of network such as open WLAN or secure network; therefore when applying the configuration it must determine the network type) that collected the data on the one or more IoT devices (0027; providing by the IoT device, IoT device configuration parameters to the configuration server)

Regarding claim 8, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a system claim (0066; 0068; systems)
Regarding claim 9, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a system claim (0066; 0068; systems)
Regarding claim 10, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a system claim (0066; 0068; systems)

Regarding claim 15, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a non-transitory computer readable medium storing thereon computer executable instructions (0071-0072; non-transitory machine readable medium storing instructions)
Regarding claim 16, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a non-transitory computer readable medium storing thereon computer executable instructions (0071-0072; non-transitory machine readable medium storing instructions)
Regarding claim 17, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a non-transitory computer readable medium storing thereon computer executable instructions (0071-0072; non-transitory machine readable medium storing instructions)

Claim(s) 4-6, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickell et al. (US 20180007140 A1) in view of Gukal et al. (US 20170093910 A1) as applied to claims, 1, 8, and 15 above, in view of Lifshitz et al. (US 20190380037 A1)

Regarding claim 4, Brickell in view of Gukal teach the method of claim 1, and is disclosed above, Brickell in view of Gukal does not explicitly teach further comprising: modifying network packets in order to monitor the IoT device.  
In an analogous art Lifshitz teaches modifying network packets in order to monitor the IoT device (0157-0158; modifying the Iot device communication traffic packets as part of the in line traffic monitoring and enforcement process (equivalent to in order to monitor the IoT device))
	It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings Brickell in view of Gukal to include the packet modification and monitoring as is taught by Lifshitz 
	The suggestion/motivation is to improve traffic operations and management for iot devices [0003-0005]

Regarding claim 5, Brickell in view of Gukal teach in view of Lifshitz teaches the method of claim 4, and is disclosed above, Brickell further teaches and packets intended for changing parameters of the IoT device are identified and analyzed by the network infrastructure component ([0047] teaches that the IoT device can receive changes in the form of a new configuration file, this process occurs multiple times, so after the first time this is considered changing values of one or more configuration databases of the IoT device, also in [0047] the user requests a previously specified configuration for the IoT device which in turn is provided by the remote configuration server, the user wanting the configuration changed is equivalent to “intended for changing”; [0040-0041; Fig 1-2] show the user provided configuration changes (equivalent to changes in parameters of the IoT device) and are communicated through the system and networks in Fig 1 and therefore are equivalent to (packets))
Brickell does not explicitly teach wherein the monitoring of the IoT device is performed by: a firewall such that network packets that are intended to reach the IoT device traverse the hub, wherein the firewall is a network component of the network infrastructure
In an analogous art Gukal teaches wherein the monitoring of the IoT device is performed by: a firewall such that network packets that are intended to reach the IoT device traverse the hub, wherein the firewall is a network component of the network infrastructure (0092; 0108; 0141; gateway device passing network communication (packets) through the gateway (equivalent to hub) and the gateway which includes the firewall is a network infrastructure component; 0116; 0117; 0183; Iot devices on an Iot network) 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Brickell to include implementing a firewall in a network infrastructure device passing information to devices as is taught by Gukal
	The suggestion/motivation for doing so is to provide a dynamic network threat detection system and defending the network [0002-0003]

Regarding claim 6, Brickell in view of Gukal in view of Lifshitz teach the method of claim 5, and is disclosed above, Brickell further teaches wherein the parameters of the IoT device that are analyzed include at least one of: (see mapping above for claim 5;  Fig 3; User configuration settings for the IoT device)88AFDOCS/24346457.1031185.01807 parameters for indicating a protocol type; (Fig 3; security type selection WPA2 3020) parameters for indicating a network address or domain name; parameters for indicating a port number; parameters for indicating IPv4 or IPv6; parameters for indicating ID of device from or to which traffic is directed; and parameters for indicating an application that implements a network communication.  

Regarding claim 11, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a system claim (0066; 0068; systems)
Regarding claim 12, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a system claim (0066; 0068; systems)
Regarding claim 13, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a system claim (0066; 0068; systems)

Regarding claim 18, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a non-transitory computer readable medium storing thereon computer executable instructions (0071-0072; non-transitory machine readable medium storing instructions)
Regarding claim 19, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a non-transitory computer readable medium storing thereon computer executable instructions (0071-0072; non-transitory machine readable medium storing instructions)
Regarding claim 20, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a non-transitory computer readable medium storing thereon computer executable instructions (0071-0072; non-transitory machine readable medium storing instructions)


Claim(s) 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickell et al. (US 20180007140 A1) in view of Gukal et al. (US 20170093910 A1) in view of Lifshitz et al. (US 20190380037 A1) in view of Roy et al. (US 20210203615 A1) as applied to claims 6, 12, and 20 above, and further in view of Pasam et al. (US 20140241373 A1)

Regarding claim 7, Brickell in view of Gukal in view of Lifshitz in view of Roy teach the method of claim 6, and is disclosed above, Brickell in view of Gukal in view of Lifshitz in view of Roy do not explicitly teach wherein regular expressions are overlaid on the parameters of the Iot device, wherein the regular expressions are used for working with one or more of: network address ranges, applications, and devices
	In an analogous art Pasam teaches wherein regular expressions are overlaid (0029; regex matching) on the parameters (communication parameters such as transport protocol, application protocol, port numbers, and other uniquely identifiable  connection attributes) of the IoT device (0008; 0031; IoT device), wherein the regular expressions are used for working with one or more of: network address ranges, applications (application protocol), and devices (port number) (0029; 0043; 0044; teaches regular expression pattern matching for communication connection packets attributes such as transport protocol, application protocol, port numbers, and other uniquely identifiable connection attributes for handling connections [0008; 0031] IoT devices; [0035] The system gathers information from mining data packets)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings Brickell in view of Gukal in view of Lifshitz in view of Roy to include regex pattern matching of IoT connection parameters as is taught by Pasam
The suggestion/motivation for doing so is to improve solutions to communication complexities [0003-0006] 

Regarding claim 14, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a system claim (0066; 0068; systems)
Regarding claim 21, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a non-transitory computer readable medium storing thereon computer executable instructions (0071-0072; non-transitory machine readable medium storing instructions)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451